Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence Roulhac, Jr., appeals the district court’s judgment denying relief on his 42 U.S.C. § 1983 (2006) claims of deliberate indifference to his serious medical needs. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Roulhac v. Janek, No. 3:10-cv-00408-HEH (E.D. Va. Dec. 23, 2011 & Feb. 16, 2012 & Oct. 9, 2012). We deny Roulhac’s motion to compel Defendants to provide dental care. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.